DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a fine tooth comb, a pin tail comb, a pocket comb, a rake comb, a rat tail comb, a teasing comb, a wide tooth comb, a hard bristle brush, a soft bristle brush, an afro-twist comb, a document display holder, an LED light, and a razor, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-8 are objected to because of the following informalities:  Claims 1-8 lack an appropriate preamble, the claim begins with limitations that should be in the body of the claim without setting forth a device.  Examiner suggest changing the claims to include a preamble such as “A multi-tool grooming device comprising: a handle with a brush on one side and a brush on the other…”.  
Claim 1, page 2 line 1, “each of the selected items” should be changed to - -at least one of the items selected” for consistency purposes.
Claim 1, page 2, line 5, “and used.” the period needs to be changed to a semicolon.
Claims 3-8, need to recite “wherein at least one of the items selected is a large tooth comb” (claim 3); “wherein at least one of the items selected is a small tooth comb” (claim 4); “wherein at least one of the items selected is a pick comb” (claim 5); “wherein at least one of the items selected is a mirror” (claim 6); “wherein at least one of the items selected is a large tooth comb, a small tooth comb, a pick comb, and a mirror” (claim 7); “wherein at least one of the items selected is a document display holder”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “may be” in claim 1 is a relative term which renders the claim indefinite. The term “may be” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if applicate is trying to set forth a positive limitation of “a lock” or if there is a stop that prevents the device form 360-degree rotation.
Claim 8, states “a document display holder” however the specification does not disclose what a document display holder and one having ordinary skill in the art would not understand what a document display holder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harewood (US 2007/0125397) in view of Dunn et al. (US D509,032).
Harewood disclose a multi tool having a brush (24) on one side with a gap (36) and at least one item (40) that can be rotatable attached, the item is a comb (26) that is rotatably affixed on a common shaft transversely deployed across the gap between the brush the common shaft which can be locked in place such that the comb does not extend beyond the confines of the brush (see Figure 3). Harewood does not disclose a second brush on the other side of the gap. Dunn et al. teach a multi grooming tool having a brush on one side and a brush on the other side with a gap between the two brushes (see Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the brush of Harewood have another brush located on the other side as taught by Dunn et al. to allow for multi-purpose grooming tool. Claim 2, the brush is a bristle brush (24) (see Figure 3); Claim 3, the item is a large tooth comb (26); Claim 4, the item is a small tooth comb (26) (see Figure 3); Claim 5, the item is a pick comb (26); Claim 8, the item is a document display holder.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harewood (US 2007/0125397) in view Dunn et al. (US D509,032) as applied to claim 1 above, and further in view of Bovee (US 1,398,583).
Harewood and Dunn et al. disclose the claimed invention except for the at least one item being a large tooth comb, a small tooth comb, a pick comb and a mirror affixed between the two brushes. Bovee teaches a multi tool having multiple items such as comb, mirror, and brush (see Figures 1-5). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the brush of Harewood and Dunn et al. contain multiple items such as a mirror and comb as taught by Bovee to allow for a more functional multi-purpose tool.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
10/13/2022